Citation Nr: 1138864	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  03-35 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as major depressive disorder.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney-At-Law


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from July 1974 to October 1976.  He additionally had subsequent service in the Army Reserve.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision by the Oakland, California, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied service connection for major depressive disorder with symptoms of anxiety.

In a November 2007 decision, the Board recharacterized the issue as a claim of service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), to better reflect the Veteran's allegations and the evidence of record.  This is also consistent with legal precedent.  A Veteran, as a layperson, is not competent to distinguish among various psychiatric diagnoses, and so a claim of service connection for one disorder is considered a claim of service connection for all.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The matter was remanded for further development.

In June 2009, the Board denied entitlement to service connection for an acquired psychiatric disorder; the Veteran appealed this denial to the Court of Appeals for Veterans Claims (the Court).  Based upon a Joint Motion, the Court in February 2010 vacated Board's denial and remanded the issue for further consideration.  Specifically, the Court found that the Board had, in not discussing the applicability of the presumption of soundness, not provided adequate reasons and bases for the June 2009 decision.

The Board then sought an independent medical evaluation (IME); such was provided in May 2011.



FINDINGS OF FACT

1.  An acquired psychiatric disorder is not shown to have clearly and unmistakably pre-existed the Veteran's entry into service.

2.  An acquired psychiatric disorder was not first manifested on active duty service; the competent and credible evidence of record is against a finding that the currently diagnosed disorder is related to service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  February 2003, December 2003, and December 2007 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  There is no requirement that notice take place in a single letter or correspondence; a multipart notice suffices so long as the notice affords the claimant understandable information and a meaningful opportunity to participate in the claims process.  Mayfield v. Nicholson, 444 F.3d 1328,1333 (Fed. Cir. 2006).

Moreover, the represented Veteran has demonstrated his understanding of the applicable laws and regulations, as well as the required evidence, in his submissions of argument and information in response to VA inquiries.  See Short Bear v. Nicholson, 19 Vet. App. 341, 344 (2005) (holding that actual knowledge of what is needed to substantiate a claim prior to adjudication by the Board provides a meaningful opportunity to participate in the adjudication process).  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  The Veteran did report to a VA doctor in June 2005 that he was pursuing a disability claim with "social security," but it is unclear if he meant the Social Security Administration (SSA), one of his multiple workers' compensation claims, or a discrimination lawsuit before a court of law.  There is no other reference to SSA benefits or any indication he is in receipt of such.  

No VA examination was provided; extensive VA and private evaluations discussed in detail the Veteran's current disability as well as the etiology of such, to include consideration of its relationship to service.  Although, as is discussed below, these reports are inadequate and not probative to the extent they are based on inaccurate factual histories regarding in-service events, further examination is not required.  In the absence of any credible evidence of any in-service stressor event, injury, or disease, there exists not even the slightest possibility of a nexus between current disability and service.  Examination is not required.  38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  However, an IME was obtained with regard to the specific question of the Veteran's soundness on entry into service.  The Veteran has objected to the sufficiency of the IME.  For reasons discussed below, the IME is adequate for adjudication purposes.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); see also Mayfield v. Nicholson, 20 Vet. App. 537 at 543 (2006); Dingess/Hartman, 19 Vet. App. at 486 (2006).  

Evidence

Service treatment records reveal that, at the January 1974 examination for entry into active service, no psychiatric problems were noted by the examiner; the clinical evaluation is checked as "normal."  Review of the neurologic system was normal.  A subjective report of medical history was taken.  The Veteran reported that he did not currently have and had never had nervous trouble of any sort, depression or excessive worry, frequent trouble sleeping, or loss of memory or amnesia.  There is no record of any treatment for psychiatric issues or complaints during active service.  At the May 1976 separation examination, the psychiatric and neurological systems were again noted to be normal.  

A report of quadrennial examination connected to the Veteran's Reserve service is dated in May 1984, eight years after he left active service.  Again, the psychiatric and neurological systems were noted to be normal.  Subjectively, the Veteran continued to report no current or past nervous trouble of any sort; no depression or excessive worry; no frequent trouble sleeping; and no loss of memory or amnesia.  He did, however, report a positive history with respect to other symptomatology including eye trouble, cough, and abdominal cramps.

Private medical records dated in July and August 1989, 13 years post service, reflect that the Veteran was treated for "stress."  Details of his complaints and treatment are not of record, only the fact of treatment.  

In June 2002, 26 years post service, the Veteran sought psychiatric treatment at VA following an incident at his job as a landscaper; he had been fired after telling his supervisor he was not paid enough to do a good job, and alleged this was discriminatory and retaliatory.  He had not been sleeping for the prior two months, and felt stressed.  He denied any prior psychiatric problems.  Since being fired, he was sad and anxious.  His allegations centered on this job action; he did not mention any history of abuse.  At an August 2002 psychiatry intake interview, the Veteran reported that he had lost his job several months earlier, and had been stressed and anxious since that time.  He was nervous because he had no income and had a family to care for.  He reported that he was sad all the time, and had "never been happy."  He stated he had difficulty with supervisors in the past, and had difficulty handling job stress in the 1980's.  In describing his history, he reported being raised in the Philippines with his 7 brothers and 4 sisters; he did not report an abusive history.

Dr. RM, a private psychologist, conducted an assessment of the Veteran in conjunction with litigation he had begun against his employer in September 2002.  The Veteran reported that he was the fourth of 12 children, and was raised in the Philippines.  He did not describe any history of abuse.  Testing was administered, but was not conclusive.  The Veteran had difficulty following instructions.  It was possible the Veteran had a serious psychopathology, but it was also possible the Veteran was malingering and presenting a deliberately negative picture.  Family therapy with VA was recommended.  Generalized anxiety disorder, major depressive disorder (maybe recurrent) and rule out malingering were diagnosed.  The stressors listed included family, employment, and financial difficulties; he did not report an abusive history.

VA family therapy notes indicate tension between the Veteran and his wife, and trouble with his older son, who was diagnosed with a mental disorder.  Extensive VA testing was conducted beginning in March 2003, in connection with his employment claims.  At neuropsychiatric testing, the Veteran reported a history of a low IQ, with problems in school.  He had past problems with employers, which made him anxious.  The work conflicts reminded him of those with his father "that sometimes involved physical abuse" and incidents with a sergeant in service.  He reported that his father had hit him in the head "all the time" as a child, and he experienced emotional stress.  Testing showed definite cognitive deficits, not all of which was explained by cultural or language factors.  The etiology of the difficulties was unclear.  They may have been developmental in nature, but the contribution of other medical factors or physical trauma was unclear.  The examiner stated that there was a history of "multiple trauma of unclear significance (to the head) from being struck as a child and from a work-place incident in 2001."  The Veteran had struck his head twice in early 2001.  The examiner, a psychologist, summarized by stating that the Veteran was prone to dysfunctional relationships in work settings, "perhaps in part [due] to emotional vulnerabilities related to cumulative stressors and trauma."  In an addendum several weeks later, the doctor stated that the history and self-report of problems suggested "more chronic difficulties" as opposed to a sharp decline following a recent trauma.

A private neurological evaluation was conducted in October 2003.  The Veteran reported that he had a long history of depression, and first had difficulty with comprehension and expression as a child.  "His father was physically abusive, which resulted in multiple head injuries."  No loss of consciousness or hospitalizations were reported.  In 2001, he was struck while working and cut his head.  Later, he fell from a skateboard and struck his head; he lost consciousness and was evaluated at the hospital before being released.  Since those injuries, he reported increased problems.

VA records continue to show treatment for and complaints of current emotional and behavioral problems; the Veteran described stress and anxiety related to family problems and financial difficulties.  He also reported problems stemming from abuse he alleges took place in service.  One sergeant used him as a "punching bag" and harassed him over his size and nationality.  He did not mention childhood abuse each time he described his stressors.  However, in June 2004, the Veteran reported that he was subjected to frequent physical abuse from his father, who "often hit him in the head and sometimes kicked him for unknown reasons."  He reported acting out in school and getting in trouble at home.  He graduated from high school, but was "always slow."  

In June 2005, VA psychologists completed a treatment summary.  The Veteran reported having been a poor student in high school.  His father was physically abusive and critical.  He described his military service as "humiliating and degrading."  He had numerous family conflicts and difficulty maintaining a job.  He felt discriminated against.  He struggled with poor financial decisions.  The examiners stated that the Veteran's problems "appear to be lifelong."  While head injuries in the past were noted, the doctors stated that there was "no documented neurological sequelae."

In June 2009, the Board denied service connection for an acquired psychiatric disability, finding that there was no nexus between service and any currently diagnosed condition.  The disorders had either been diagnosed long after service, or the alleged stressor events (involving harassment in service) were not verified.  In February 2010, the Court vacated this decision and remanded the matter on the basis of a Joint Motion.  The Court found the Board's reasons and bases inadequate because they failed to consider and discuss evidence that a psychiatric condition may have pre-existed service and been aggravated by service.

In response, the Board requested an IME in May 2011.  Dr. Manuel E. Tancer (Dr. MET), an endowed professor and chairman of the Department of Psychiatry and Behavioral Neurosciences at the Wayne State University School of Medicine, was contacted.  He was informed of the Veteran's service, as well as the allegations of abuse as a child and in service.  Service treatment records were summarized, as were VA and private treatment records.  The claims file was provided, and Dr. MET was asked, following a review of such, to furnish several medical opinions.  First, whether the Veteran clearly and unmistakably had an acquired psychiatric disorder prior to service.  Second, if so, whether it was at least as likely as not (50 percent or greater probability) that the pre-existing condition was permanently aggravated by service.  Finally, if aggravated, was such to a level beyond the natural progression of the disease.

Dr. MET opined in a May 2011 letter that there was no clear and unmistakable evidence of a pre-existing acquired psychiatric disorder.  The doctor noted the absence of contemporaneous treatment or complaints of such in the record before or during active duty.  He noted that there are recent reports of childhood and in-service abuse and/or harassment, but stated that the record did not clearly and unmistakably support a finding of a pre-existing condition.  Initial complaints in 2002 made no mention of childhood or service traumas, and the raising of such in 2003 was contradictory to the 1984 assertions of no prior psychiatric problems.  Because he answered the first question in the negative, he did not reach the second or third questions.  

Analysis

The Veteran primarily alleges that a pre-existing acquired mental disorder was aggravated by military service.  In the alternative, he argues that events during military service caused or contributed to the development of his currently diagnosed psychiatric illnesses.

Every Veteran is presumed to be in sound condition on entry into service, except for those disabilities or disorders noted on examination for entry, or where clear and unmistakable evidence establishes that an injury or disease pre-existed service and was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The government bears the burden of establishing by clear and unmistakable evidence that a condition was extant prior to the Veteran's entry into active duty in July 1974 and that it was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir 2004).  Clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258 (1999) (citing definition of "clear and unmistakable error" in Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).  The clear and unmistakable evidence standard is an "onerous" one.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)).  

The Board sought an IME in May 2011 on the questions of pre-existence and aggravation.  The Veteran, through his attorney, argues that the response to the IME request, is "absolutely and clearly inadequate" and that further inquiry is required.  He argues that, because Dr. MET failed to specify exactly which records he considered, the opinion is inadequate.  The assertion is baseless and disingenuous.  The examiner was provided the claims file and, in summarizing the evidence contained in that file, refers accurately to the allegations reflected in service records, VA records, and private records.  

The attorney-representative argues that this lack of specificity undercuts the rationale provided by Dr. MET.  It does not. The facts cited are accurate; they are based upon the Veteran's own statements to doctors in seeking treatment.  That the examiner did not attribute the source of each and every fact relied on is irrelevant; there is no requirement for such, nor is there anything inherently valuable in a detailed recap of the documents.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).

The attorney-representative argues that the opinion fails because the offered rationale behind it is not "scientific."  Again, there is no such requirement.  While certainly accepted scientific principle and knowledge factor into an opinion, the rationale supporting such need only be "reasoned."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Dr. MET has offered a concise and clear rationale for his opinion that the clear and unmistakable existence of an acquired psychiatric disorder cannot be established in this case.  He offers supporting facts from the claims file, accurately taken from the record, and relates such to his conclusion.  His rationale is reasoned and adequate.

The attorney-representative further objects that Dr. MET offered his own opinion regarding pre-existence instead of judging the opinions of the various VA and private doctors who have ventured opinions.  That is, in fact, exactly what was required, and what the Board asked him to do.  There are no opinions, by private or VA doctors, diagnosing a pre-existing disability, under any standard.  Those who have commented on the etiology of the Veteran's current problems have merely discussed the possibility and likelihood that pre-service traumas may have had some impact on the Veteran's acquired psychiatric disorder.  Dr. MET was specifically asked to opine whether the evidence clearly and unmistakably demonstrated the existence of a pre-existing psychiatric disability, which he did.  It is the trier of fact's responsibility to then determine the probative value of his opinion, as well as  all other opinions and all other relevant evidence of record.

Turning to the actual merits of the Veteran's assertion, the "onerous" clear and unmistakable evidentiary standard has not been met with respect to the existence of an acquired psychiatric disorder prior to July 1974.  As is pointed out by Dr. MET and numerous VA and private evaluators, the record reflects no more than the possibility, or perhaps likelihood, of a pre-existing acquired psychiatric disorder, based solely on the Veteran's own statements, made many years after service.  

Service records reflect no notation of such at entrance to service, and the Veteran, on numerous occasions, affirmatively denied any psychiatric problems in service. When seeking psychiatric treatment in 1989 and 2002, the Veteran asserted recent onset symptoms related to current stressors.  He made no mention of childhood abuse or previous mental health issues.   

The Veteran makes such assertions now, but the existence of multiple, contradictory sets of allegations raises serious questions as to the Veteran's credibility, and this means that pre-existence cannot be clearly and unmistakably demonstrated as the only evidence of pre-service psychiatric issues is based solely on the Veteran's reports.  Dr. MET opined that, in light of the contradictory assertions of record, no diagnosis of an acquired psychiatric disorder prior to 1974 could be clearly and unmistakably established.

Further, even if it is accepted that the Veteran merely did not know to report such a remote history of abuse, and lacked the specialized expertise and cognitive ability to recognize signs or symptoms of an acquired psychiatric disorder prior to service, there remains the fact that no evidence clearly and unmistakably establishes the existence of a pre-existing psychiatric disability.  Evaluators state that evidence is consistent with such; that reported histories indicate such; that a relationship is possible.  None definitively diagnosed a pre-existing acquired mental condition.  By postulating, at most, the possibility of a diagnosis or acquired mental condition, the evidence cannot be undebatable and cannot meet the clear and unmistakable standard required for the government to rebut the presumption of soundness.

As a matter of law  "... the presumption of soundness [could be] ... rebutted by clear and unmistakable evidence consisting of [the] appellant's own admissions ... of a preservice [disability]."  Doran v. Brown, 6 Vet. App. 283, 286 (1994),

However, here those "admissions" are contradicted by the Veteran himself on numerous occasions.  His statements are inconsistent with regard to what occurred prior to service; what occurred during service; and what occurred post-service.   Accordingly, the lay statements and histories provided by the Veteran do not, even remotely, suggest that the application of Doran to this case would be appropriate.

In light of the determination that an acquired psychiatric disorder was not clearly and unmistakably established prior to entry into active duty, the question of whether such condition was clearly and unmistakably aggravated need not be reached.  The Board acknowledges that, in the May 2011 IME request, with respect to aggravation, the incorrect legal standard was cited to Dr. MET.  In light of Dr. MET's conclusion that there was no pre-existing disability, however, the question of aggravation was not addressed by Dr. MET.  As the question was not addressed by the doctor or the Board, the error is harmless.  The discussion herein correctly applies the "clear and unmistakable evidence" standard to the determinative facts; without taint from application of an incorrect standard at any time in the weighing of the merits of the allegation.

It is important to note that a distinction is made between an acquired psychiatric disorder, such as PTSD, depression, or anxiety, and a developmental condition such as low IQ or borderline retardation.  Generally, mental deficiency, mental retardation, and other such "defects" are not "diseases: or "injuries" within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.  However, evidence of additional disability resulting from a mental disorder that is superimposed upon and aggravates a congenital defect such as mental deficiency during service may be service connected.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; see also VAOPGCPREC 82-90, 55 Fed. Reg 45, 711; Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  

Doctors, the Veteran, and family members have consistently noted his apparent low intelligence and poor academic performance; his sister reported in October 2003 that she helped him with forms and correspondence due to a "learning disability" and "very low IQ" she had noted since his childhood.  Such represents a developmental disorder, as identified by doctors, and is not subject to service connection.  Further, there is no allegation or evidence that a developmental disorder was aggravated by service.  An increase in cognitive problems was not alleged or shown during service; the one area where the Veteran has been consistent in his reports is his statements regarding his low aptitude testing and understanding of expectations.  Advancement in cognitive dysfunction shown by the record occurred after head injuries in 2001.

Because the Government has failed to rebut the presumption of soundness, the Veteran must be considered physically and mentally sound on entry into service.  His claim is, therefore, simply one of direct service connection.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir 2004).

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  Psychoses are listed chronic diseases for purposes of presumptive service connection.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  The applicable presumptive period is one year following separation from service.  38 C.F.R. § 3.307(a)(3).  No other psychiatric disorder is listed; as no psychosis is diagnosed, the presumption of service connection for chronic diseases is not applicable.

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The nexus between service and the current disability can be satisfied by competent evidence of continuity of symptomatology and evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service medical records do not reflect any complaint of, diagnosis of, or treatment for any psychiatric or mental health problems.  The first report of any psychiatric symptomatology comes in 1989, some 13 years following discharge from active service, when the Veteran was privately treated for "stress."  There is no further reference until 2002, some 26 years following discharge from active service, when the Veteran reported that he had a recent onset of mental health problems following his firing from employment as a landscaper.  Private and VA treatment records show no continuity of symptoms from service to the present; nor does the Veteran clearly allege such.  To the extent he reports having "always" been sad, his statements are contradicted by his reports of recent onset and no prior psychiatric problems.  Continuity of symptomatology is not shown.

The Veteran has alleged that his current symptoms are caused or aggravated by his in-service harassment by a sergeant, who he states taunted him for his size and nationality, and physically assaulted him on at least one occasion by putting his head in a toilet.  The Veteran was asked for details of his stressor allegations, and the Veteran responded to the best of his ability, identifying the units, dates, places, and people involved wherever possible.  Unfortunately, the incidents he describes are not the type for which meaningful inquiry can be made.  A request was submitted to the Joint Services Records Research Center (JSRRC), but that organization declined to investigate the allegations.  However, the JSRRC did recommend follow-up with the Criminal Investigation Division (CID) at Fort Belvoir, in light of his reports that the sergeant was formally investigated and reprimanded for his actions.  In November 2008, the CID responded that it had no records relating to the alleged incident.

There is simply no corroborating evidence supporting the Veteran's allegations of in-service abuse.  The allegations do not involve combat, and so the occurrence of the events cannot be established by presumption.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The Veteran's lay testimony, while competent regarding the events he experiences, is not credible.  He has offered contradictory allegations regarding events in service and at work, and doctors have repeatedly noted the Veteran's tendency to interpret events in ways which make him look most favorable.  Objective testing indicated the possibility of malingering.  The histories he has presented are inconsistent at best, and contradictory at worst.  Therefore, to the extent that doctors relate all or part of current psychiatric diagnoses and symptomatology to in-service events, such opinions are not probative.  

Further inquiry or examination would require reliance upon the Veteran's already rejected assertions, and hence additional examinations or opinions regarding a nexus would be of no value.  "The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993); Swann v. Brown, 5 Vet. App. 229, 232 (1993)."

The evidence of record fails to establish that an acquired psychiatric condition clearly and unmistakably pre-existed military service.  The Veteran is therefore presumed sound on entry into service.  

The preponderance of the evidence is against a finding that any currently diagnosed acquired psychiatric disorder is related to military service.  There is no doubt to be resolved.  Service connection for an acquired psychiatric disorder is not warranted. 


ORDER

Service connection for an acquired psychiatric disorder is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


